Citation Nr: 1500445	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  07-09 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder, prior to December 5, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2012, the RO issued a rating decision which increased the evaluation of the Veteran's posttraumatic stress disorder (PTSD) to 100 percent, effective December 5, 2011.  This evaluation represents a complete grant of the Veteran's appeal as of December 5, 2011.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board's decision herein is confined to the evaluation of the Veteran's PTSD prior to that date.  

In May 2013, the Board issued a decision which denied entitlement to an evaluation in excess of 50 percent for PTSD prior to December 5, 2011.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court granted a Joint Motion for Remand (Joint Motion), remanding the case back to the Board for compliance with the Joint Motion.


VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion.  38 C.F.R. § 20.904(a) (2014).  In May 2013, the Board issued a decision which denied entitlement to an evaluation in excess of 50 percent for PTSD prior to December 5, 2011.  The Veteran subsequently appealed the Board's decision to the Court.  In June 2014, the Court granted a Joint Motion, remanding the case back to the Board for compliance with the Joint Motion.  Accordingly, the Board's May 2013 decision is vacated herein, and a new decision on this issue will be entered as if the May 2013 decision had never been issued.

FINDING OF FACT

Prior to December 5, 2011, the Veteran's service-connected PTSD was manifested by depressed and/or anxious mood, restricted affect, irritability, exaggerated startle response, hypervigilance, chronic sleep impairment, nightmares, and few social relationships, that resulted in no more than no more than occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 50 percent for PTSD, prior to December 5, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran's claim of entitlement to an evaluation in excess of 50 percent for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, in response to the Board's September 2011 Remand, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Efforts to secure the Veteran's records from the Social Security Administration were unsuccessful and the RO issued a formal finding of unavailability regarding these records, and informed the Veteran. 

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

The Veteran is seeking an increased initial evaluation in excess of the 50 percent rating that was assigned for his service-connected PTSD, prior to December 5, 2011.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

Service connection for PTSD was granted by a rating decision dated in March 2005, and a 50 percent rating was assigned, effective May 28, 2004.  Under Diagnostic Code 9411, PTSD is rated 50 percent disabling when there is evidence demonstrating occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum rating of 100 percent is only warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the veteran's intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board has noted the Global Assessment of Functioning (GAF) scores that clinicians have assigned.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV).  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a) (2014); DSM-IV at 46-47.

As noted above, the Veteran is appealing the initial 50 percent rating that was assigned for PTSD after service connection was granted.  Thus, his claim is for a rating in excess of 50 percent from the date service connection was granted.  Fenderson v. West, 12 Vet. App. 119 (1999).  As the 100 percent evaluation for PTSD was not assigned by the Board, but by the RO in July 2012, effective from December 5, 2011, this decision will discuss the evidence prior to that time only.  The issue of whether the 100 percent evaluation assigned for PTSD effective from December 5, 2011 was proper, is not before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

VA treatment records beginning in April 2004 reveal that the Veteran complained of depression, the inability to get along with others, and flashbacks.  An April 2004 examiner found the Veteran to be oriented, depressed, and tearful when speaking about Vietnam.  Later that same day, the Veteran reported social withdrawal, not getting along with others, and anhedonia.  He denied a history of suicidal thoughts or low energy.  He reported having sleep problems, recurrent thoughts of Vietnam, avoiding people, a startle response, and being hyper-vigilant.  He reported alcohol abuse, noting that the day prior he had consumed a half pint of gin and a six pack of beer.  The examiner noted that the Veteran was casually dressed, with fair grooming; psychomotor retardation; speech slowed; mood depressed; and a tearful affect.  The examiner noted that the Veteran had no thoughts of homicide or suicide, and no auditory hallucinations.  PTSD, bipolar disorder, and alcohol dependence were diagnosed. 

Later that same month, the Veteran underwent a VA psychiatric biopsychosocial assessment.  The Veteran denied suicide attempts or suicidal ideation, being a danger to others, paranoia, and auditory or visual hallucinations.  The VA examiner noted that records showed a period of increased energy, with rapid speech and rapid thoughts that lasted five years.  Regarding his PTSD symptoms, the Veteran reported not getting along with others, anhedonia, daily thoughts of Vietnam, being hyper-vigilant, having startle responses, and flashbacks.  The examiner noted that the Veteran was married for four years and separated for six months, and that he was in contact with his 20-year-old son from a previous relationship.  It was also noted that the Veteran was injured on the job in 1994, after 20 years of working with a gas company.  On examination, the Veteran was casually dressed and interactive, with a restricted affect and dysphoric mood.  His thought processes were linear and goal oriented, and his thought content was free of audio or visual hallucinations, suicidal attempts, suicidal ideation, or being a danger to others.  Content was positive for cold sweat flashbacks, startle response and preoccupation with Vietnam.  Impulsivity was not observed.  Immediate, recent, and remote memory were intact.  Cognition was within normal limits, insight was questionable, and judgment was adequate.  The Axis I diagnoses were alcohol dependence, nicotine dependence, PTSD, and history of bipolar disorder.  A GAF score of 51 was assigned.  

In January 2005, the Veteran underwent a VA psychiatric examination.  At that time, he reported having recurrent recollections of the traumas he experienced during his service in Vietnam, with frequent nightmares and flashbacks.  He reported that he stayed home, had one good friend, and did not socialize with anyone else.  He further reported poor sleep, irritability, and an exaggerated startle response.  It was noted that he had been married three times and was about to go through his third divorce.  The Veteran reported he had a 30 year old son from whom he was somewhat estranged.  The Veteran indicated that he stopped working in 2003, after 20 years due to a work-related injury.  On examination, the Veteran was well-groomed and well-dressed, pleasant, polite, and cooperative.  There were no abnormal movements, psychomotor retardation, or agitation.  His speech was of normal rate and rhythm.  The Veteran's mood was described as "okay."  His affect was restricted and depressed.  His thought processes were linear, logical, and goal directed.  His thought content was positive for flashbacks; there were no suicidal or homicidal ideations.  Insight and judgment were reasonable.  He was oriented and on memory testing, he could recall one of three objects after five minutes.  He was able to subtract $1.35 from $5.00 correctly.  He could perform serial threes from twenty, and could spell the word "world" backwards.  The Axis I diagnosis was PTSD and alcohol dependence in early, full remission.  The GAF score assigned was 55.  The examiner found that the Veteran's service-connected PTSD symptoms impaired his social, occupational, and marital function.  The examiner noted that that the Veteran had occasional flashbacks and sleep impairment, but he did not have impairment of thought process or communication; inappropriate behavior; suicidal or homicidal thoughts, ideations, plans, or intent; memory loss or impairment; obsessive or ritualistic behaviors; panic attacks; depressed mood; or impaired impulse control.  The examiner noted that the Veteran was able to maintain personal hygiene, was oriented to person, place, and time, and had relevant and logical rate and flow of speech.  

In a February 2006 treatment report, the Veteran's private physician offered a diagnosis of PTSD and assigned a GAF score of 40.  According to the physician, the Veteran demonstrated PTSD symptoms of depression, crying spells, and nightmares.  It was noted that the Veteran's affect was blunted and that he had memory problems, blunted insight and judgment, problems with concentration, and frequent flashbacks.  The examiner also indicated that the Veteran exhibited tearful speech, a depressed mood, and tight associations.  

VA outpatient records from May 2006 reveal that the Veteran's mood was good.  The Veteran stated that he was sleeping five to six hours a night and his sleep was interrupted sometimes by nightmares or back pain.  He was found to be alert and oriented in all spheres, and demonstrated good concentration.  He was euthymic and his affect was bright.  There were no racing thoughts or pressure of speech, and no psychotic features of form or content.  His memory was grossly intact and there was no suicidal or homicidal ideation.  The examiner provided a diagnosis of PTSD, with residual nightmares, but indicated that the Veteran was otherwise stable.  

In July 2006, the Veteran was treated for complaints of insomnia.  During examination, he was euthymic, alert, and oriented in all spheres, with a bright affect.  Racing thoughts and pressured speech were not shown.  There were no psychotic features of form or content.  The Veteran's memory was grossly intact and suicidal or homicidal ideation were not reported.  The examiner provided a diagnosis of insomnia and PTSD, with nightmares and flashbacks.  

The Veteran was treated for insomnia and nightmares again in September and November 2006.  During a November 2006 evaluation, the Veteran reported that his nightmares had decreased, but that he had problems with hearing helicopters, especially at night.  The findings in September and November 2006 on examination were the same as those noted in May and July 2006.  

During his May 2011 hearing before the Board, the Veteran testified that he did not get along with his son, and that he had no friends.  He reported that he mostly stayed home and watched television.  He stated that he visited his sister and that she cooked and did his laundry.  He stated that his memory was short term, and that he had sleep problems, including nightmares.  He noted having flashbacks, anxiety, and that he looked out of windows frequently when helicopters flew over his neighborhood.  He indicated that he believed he was unemployable due to his PTSD.  

In August 2011, the Board received a statement from the Veteran's sister.  She indicated that she had been caring for the Veteran and giving him assistance with his cooking, laundry, cleaning, and personal hygiene due to his PTSD and physical ailments.  In particular, she stated that he had trouble sleeping due to PTSD, as well as pain in this back, shoulders, and hands.  

The Veteran's GAF scores do not demonstrate a rating in excess of 50 percent assigned for PTSD symptomatology prior to December 5, 2011.  Massey v. Brown, 7 Vet. App. 204, 207 (1994) (noting that a GAF score is highly probative, as it relates directly to a Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria).  The Veteran's GAF scores that were assigned throughout the appeal period in question were from 40 to 55, which upon review of the evidence demonstrate symptoms that are chronic and expectable reactions to psychosocial stressors, such as having few friends and avoidance and hypervigilance in crowds, with moderate impairment in social or occupational functioning with occasionally severe symptoms.  See DSM-IV at 46-47.  

An isolated GAF score of 40 was assigned by the March 2006 private examiner. However, given the actual psychiatric symptoms shown in this case during this time period, the Board finds that level of overall psychiatric impairment shown is more consistent with the assigned 50 percent rating.  Additionally, VA outpatient treatment records subsequent to March 2006, and VA records and examination reports prior to March 2006 do not show manifestations that reflect symptoms reflective of a GAF score of 40.  Accordingly, this GAF score is an isolated finding, and does not represent a distinct period of time during the appeal period when the Veteran's service-connected PTSD varied to such an extent that a rating greater than a 50 percent evaluation for PTSD is warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id; see also 38 C.F.R. § 4.126 (2014); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

Based on the totality of the evidence, the Veteran's PTSD symptoms do not meet the criteria for a rating in excess of 50 percent at any time prior to December 2011. Fenderson, at 126.  Overall during this period, the Veteran's PTSD was manifested by depressed and anxious mood, restricted affect, irritability, exaggerated startle response, hypervigilance, chronic sleep impairment, nightmares, and few social relationships.  The Veteran expressed being unable to establish and maintain effective relationships and socially isolated himself.  Although he had limited relationships, he maintained a relationship with his sister. He also indicated that he had one good friend.  Additionally, the Veteran's symptoms did not include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently that was illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; or neglect of personal appearance and hygiene. As to occupational impairment, it is noted that the Veteran was unemployed; however he indicated that he was placed on disability due to orthopedic problems caused by a work related injury. 

The Board has considered the statements of the Veteran and his sister as to the extent of his symptoms prior to December 5, 2011, as these statements are competent evidence of his symptoms.  However, the symptoms prior to December 5, 2011 described by the Veteran and his sister are consistent with the medical evidence and the criteria for a 50 percent rating.  To the extent that the Veteran and his sister suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, these statements are not competent evidence of such an assertion.  Thus the lay statements do not support that a rating in excess of 50 percent prior to December 5, 2011, is warranted. 

Based on the foregoing, the Board finds that an initial evaluation in excess of 50 percent for the Veteran's service-connected PTSD, prior to December 5, 2011, is not warranted.  As such, the currently assigned 50 percent evaluation represents the greatest degree of impairment shown throughout the appeal period prior to December 5, 2011, and there is no basis for additional staged ratings.  See Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD was evaluated as a mental disorder pursuant to C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's PTSD was manifested by depressed and/or anxious mood, restricted affect, irritability, exaggerated startle response, hypervigilance, chronic sleep impairment, nightmares, and few social relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the 50 percent disability rating for PTSD.  Evaluations in excess of 50 percent are provided for certain manifestations of PTSD, but as noted above, the evidence demonstrates that those manifestations are not present in this case.  The criteria for the 50 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the schedular evaluation of 50 percent is adequate and that referral of the Veteran's case for extra-schedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

A claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  In this case, the Veteran submitted a specific claim for TDIU in October 2006; it was denied in a rating decision issued in July 2007.  The appellant was notified of that decision in July 2007, but he did not initiate an appeal. 

Finally, in reaching the decision that a rating in excess of the 50 percent evaluation is not warranted prior to December 5, 2011, the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against a rating in excess of 50 percent for PTSD prior to December 5, 2011, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD, prior to December 5, 2011, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


